                                                                               United States District Court
                                                                                 Southern District of Texas
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                  ENTERED
                            MCALLEN DIVISION                                      October 12, 2018
                                                                                 David J. Bradley, Clerk

UNITED STATES OF AMERICA                     §
                                             §
versus                                       §        Criminal No. 7:18−cr−01675
                                             §
Bobby Jo Marie Reyna                         §


                                SCHEDULING ORDER


In the above−captioned cause, you were arraigned on October 12, 2018.
The following dates are pertinent to your case:

         Final Pretrial: November 28, 2018 at 09:00 AM before Judge Micaela Alvarez

         Jury Selection: December 4, 2018 at 09:00 AM before Judge Micaela Alvarez

         Deadline for Motions: October 26, 2018

         Government's Response: November 15, 2018

         Deadline for Motions for Continuance: November 14, 2018

         You and your attorney must be personally present in the District Courtroom,
Bentsen Tower, 1701 W. Bus. Highway 83, McAllen, Texas, on the date set for Final
Pretrial. Failure to appear may result in additional charges being brought against you. A
trial date will be set at the time of Jury Selection. Take notice that your case could be
set for any day after Jury Selection.

        Each motion filed in your behalf must be filed with a certificate that your
attorney consulted with the Assistant United States Attorney in charge of your case in
an attempt to obtain the relief requested by the motion filed but that no resolution was
reached. Each motion must be also accompanied by a brief of authorities in support of
the motion, which brief will state sufficient facts to advise the Court of the basis for the
motion.

          DONE at McAllen, Texas on October 12, 2018.
